      Case 6:21-cv-00162-ADA-JCM Document 168 Filed 06/24/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                             WACO DIVISON

JENNILYN SALINAS, LINDSEY               §
NGUYEN, DEANNA LORRAINE, et             §
al.                                     §
                                        §
       Plaintiffs.                      §
                                        §
v.                                      §     CIVIL ACTION NO. 6:21-CV-162
                                        §
NANCY PELOSI, MITCH                     §
McCONNELL, CHUCK SCHUMER,               §
MARK ZUCKERBERG, et al.                 §
                                        §
       Defendants.                      §     JURY TRIAL REQUESTED


              PLAINTIFFS’ RESPONSE TO DEFENDANTS’
     BRAD RAFFENSPERGER AND BRIAN KEMP’S MOTION TO STRIKE

       COME NOW, Jennilyn Salinas, Lindsey Nguyen, Deanna Lorraine, “P.P.,”

“D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through their

attorney, Paul M. Davis, to bring this Response to Motion to Strike of Defendants

Georgia Governor Brian Kemp and Brad Raffensperger, and in the Alternative,

Motion for Leave to Amend.


       1.    Plaintiffs never served their Original Complaint because former

Plaintiff Jeremy Bravo had a change of heart and insisted on being dropped from the

case immediately. Accordingly, Plaintiffs amended only to drop Mr. Bravo from the

case, and then proceeded to serve the only First Amended Complaint.            From

Plaintiffs’ view, the First Amended Complaint functioned as though it were the

Original Complaint for the purposes of Rule 15(a)(1). The Georgia Defendants then
     Case 6:21-cv-00162-ADA-JCM Document 168 Filed 06/24/21 Page 2 of 3




filed a motion to dismiss and Plaintiffs filed the Second Amended Complaint within

21 days of the Georgia Defendants’ motion pursuant to Rule 15(a)(1)(B).

      2.     Plaintiffs intended to argue that the Second Amended Complaint did not

require leave and also intended to seek leave to file as alternative relief. However,

since filing the Second Amended Complaint, Plaintiffs have suffered severe setbacks

due to a bad actor in their own camp who was acting as a staffer for the legal team in

charge of interfacing with witnesses and collecting and summarizing the evidence

supporting Plaintiffs’ pleadings.     After being confronted regarding suspected

deceptive behavior, this individual has now cut ties with Plaintiffs and is refusing to

turn over the evidence in his possession that supported the factual allegations in the

Second Amended Complaint and is threatening to destroy the same. See Exhibit A.

      3.     Accordingly, Plaintiffs have decided not to oppose the Motion to Strike

the Second Amended Complaint (Doc. No. 157) because this incident casts significant

doubt on whether Plaintiffs will be able to support the allegations contained in the

Second Amended Complaint, and Plaintiffs do not wish to prejudice Defendants by

requiring them to respond to allegations that are dependent on evidence Plaintiffs

may or may not be able to recover.

      4.     Therefore, as alternative relief, Plaintiffs seek the relief described in

Exhibit B attached hereto. Exhibit B is a draft of a motion for extending all deadlines

in this case while Plaintiffs sort out the issue with their evidence and other issues

described in Exhibit B.     Plaintiffs are still waiting to hear back from several

Defendants who have made appearances to see if they oppose or do not oppose this
     Case 6:21-cv-00162-ADA-JCM Document 168 Filed 06/24/21 Page 3 of 3




motion, but intend to file the motion attached as Exhibit B tomorrow to give them a

chance to address the issues identified therein and recover from their recent

misfortune and gather the necessary resources to continue to litigate.

      WHEREFORE, Plaintiffs agree that the Second Amended Complaint be

struck from the record and urge the Court to grant Plaintiffs’ motion to be filed on

June 25, 2021 as alternative relief and for all other and further relief as may be just.

      Respectfully submitted this June 24, 2021.

                                        /s/ Paul M. Davis
                                        Paul M. Davis
                                        Texas Bar Number 24078401
                                        paul@fireduptxlawyer.com
                                        PAUL M. DAVIS & ASSOCIATES, P.C.
                                        5720 Frisco Square Blvd., # 2066
                                        Frisco, TX 75034
                                        Phone: 469-850-2930

                                        ATTORNEY FOR PLAINTIFFS


                            CERTIFICATE OF SERVICE

      I certify that I have served the foregoing response on all counsel of record who

have made appearances in this action to date via the court’s ECF notification system

on June 24, 2021.

                                        /s/ Paul M. Davis
                                        Paul M. Davis
